UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1) LABRANCHE & CO INC. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: þ Rule 13d-1(b) ¨ Rule 13d-1(c) ¨ Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 8 Pages CUSIP No. 505447102 SCHEDULE 13G Page 2 of 8 Pages 1 NAME OF REPORTING PERSON SS. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Torray LLC N/A 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Maryland NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON IA CUSIP No. 505447102 SCHEDULE 13G Page 3 of 8 Pages 1 NAME OF REPORTING PERSON SS. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Robert E. Torray N/A 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)o (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.56% 12 TYPE OF REPORTING PERSON IN, HC CUSIP No. 505447102 SCHEDULE 13G Page 4 of 8 Pages Item 1. (a). Name of Issuer:LaBranche & Co Inc. (b). Address of Issuer’s Principal Executive Offices: 33 Whitehall Street New York, New York 10004 Item 2. (a). Name of Person Filing: (i) Torray LLC (“Torray LLC”) (ii) Robert E. Torray (“Torray”) (b). Address of Principal Business Office or, if none, Residence: 7501 Wisconsin Avenue Suite 1100 Bethesda, MD20814 (c). Citizenship or Place of Organization: Torray LLC:Maryland Torray:United States (d). Title of Class of Securities:Common Stock (e). CUSIP Number:505447102 Item 3. If this statement is filed pursuant to sections 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c.); (d) [] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) [x] An investment adviser in accordance with section 240.13d-1(b)(1)(ii)(E); (f) [] An employee benefit plan or endowment fund in accordance with section 240.13d-1(b)(1)(ii)(F); (g) [x] A parent holding company or control person in accordance with section 240.13d-1(b)(1)(ii)(G); (h) [] A savings associations as defined in section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813) (i) [] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [] Group, in accordance with section 240.13d-1(b)(1)(ii)(J). CUSIP No. 505447102 SCHEDULE 13G Page 5 of 8 Pages Item 4. Ownership: Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a). Amount beneficially owned: (i) Torray LLC:0 (ii) Torray:1,050,000 (b). Percent of class: (i) Torray LLC:0% (ii) Torray: 2.56% (c). Number of shares as to which the person has: Sole power to vote or to direct the vote: (i) Torray LLC:0 (ii) Torray:1,050, 000 Shared power to vote or to direct the vote: (i) Torray LLC:0 (ii) Torray: 0 Sole power to dispose or to direct the disposition of: (i) Torray LLC0 (ii) Torray:1,050,000 Shared power to dispose or to direct the disposition of: (i) Torray LLC:0 (ii) Torray:0 Item 5. Ownership of Five Percent or Less of a Class: þ The Reporting Persons have ceased to be the beneficial owners of greater than 5% of the outstanding Common Stock of the Issuer. CUSIP No. 505447102 SCHEDULE 13G Page 6 of 8 Pages Item 6. Ownership of More Than Five Percent on Behalf of Another Person: Not Applicable Item 7. Identification and Classification of Subsidiaries which Acquired the Security Being Reported on by the Parent Holding Company: Not Applicable Item 8. Identification and Classification of Members of the Group: Not Applicable Item 9. Notice of Dissolution of Group: Not Applicable Item 10. Certification: By signingbelow I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. In accordance with Rule 13d-4 of the Securities Exchange Act of 1934, each of the persons filing this statement expressly disclaim the beneficial ownership of the securities covered by this statement and the filing of this report shall not be construed as an admission by such persons that they are the beneficial owners of such securities. CUSIP No. 505447102 SCHEDULE 13G Page 7 of 8 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. TORRAY LLC Date:February 14, 2011 By: /s/ William Lane William Lane Executive Vice President ROBERT E. TORRAY Date:February 14, 2011 By: /s/ Robert E. Torray Robert E. Torray CUSIP No. 505447102 SCHEDULE 13G Page 8 of 8 Pages EXHIBIT 1 JOINT FILING AGREEMENT AMONG TORRAY LLC AND ROBERT E. TORRAY WHEREAS, in accordance with Rule 13d-1(k) under the Securities and Exchange Act of 1934 (the "Act"), only one joint statement and any amendments thereto need to be filed whenever one or morepersonsarerequired to file such a statement or any amendments thereto pursuant to Section 13(d) of the Act with respect to the same securities, provided that said persons agree in writing that such statement or amendments thereto is filed on behalf of each of them; NOW, THEREFORE, the parties hereto agree as follows: TORRAY LLC AND ROBERT E. TORRAY hereby agree, in accordance with Rule 13d-1(k) under the Act, to file an amended statement on Schedule 13Grelating to their ownership of Common Stock of the Issuer and do hereby further agree that said amended statement shall be filed on behalf of each of them. TORRAY LLC Date:February 14, 2011 By: /s/ William Lane William Lane Executive Vice President ROBERT E. TORRAY Date:February 14, 2011 By: /s/ Robert E. Torray Robert E. Torray
